Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145335-8                                                                                             Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145335-8
                                                                    COA: 308003; 308004; 308005;
                                                                          308006
                                                                    Macomb CC: 2010-003557-FH;
  MATTHEW EDWYN BROWN,                                                           2010-003558-FH;
           Defendant-Appellant.                                                  2010-003559-FH;
                                                                                 2011-000494-FH
  _________________________________________/

          On order of the Court, the application for leave to appeal the April 27, 2012 orders
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2012                  _________________________________________
         s0917                                                                 Clerk